               Case 5:15-cv-06480-BMS Document 232 Filed 04/30/20 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA


   WINN-DIXIE STORES, INC. and:
   BI-LO HOLDINGS, LLC,       : Case No. 15-cv-6480
                    Plaintiffs,
                              :
                              : Related Action:
        v.                    : Master File No. 06-0620
                              :
   EASTERN MUSHROOM MARKETING :
   COOPERATIVE, INC., et al.  :
                              :
                  Defendants  :

                                             ORDER

           AND NOW, this            day of            , 2020, upon consideration of

   Defendants’ Motion for Summary Judgment Against Plaintiff BI-LO, LLC (Doc. No.229),

   and Plaintiffs’ response thereto, it is hereby ORDERED that the motion is GRANTED

   and all claims of Bi-Lo, LLC against all Defendants are DISMISSED WITH PREJUDICE.



                                             BY THE COURT:



                                             ___________________________________
                                             Berle M. Schiller, J.




3574317v1
211433.65992
               Case 5:15-cv-06480-BMS Document 232 Filed 04/30/20 Page 2 of 3




                             UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA


   WINN-DIXIE STORES, INC. and:
   BI-LO HOLDINGS, LLC,       : Case No. 15-cv-6480
                    Plaintiffs,
                              :
                              : Related Action:
        v.                    : Master File No. 06-0620
                              :
   EASTERN MUSHROOM MARKETING :
   COOPERATIVE, INC., et al.  :
                              :
                  Defendants  :

       JOINDER OF DEFENDANT UNITED MUSHROOM FARM COOPERATIVE, INC
               IN DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
                        AGAINST PLAINTIFF BI-LO, LLC

           United Mushroom Farm Cooperative, Inc. (“United Mushroom”) hereby joins in

   Defendant’s Motion for Summary Judgment Against Plaintiff Bi-Lo Holdings LLC (Doc.

   No. 229) pursuant to Federal Rule of Civil Procedure 56, and incorporated the motion

   and its supporting memorandum of law herein by reference.

                                           Respectfully submitted,


                                           S/William J. Gallagher
                                           William J. Gallagher, I.D. 04887
                                           Jane M. Shields, I.D. 25875
                                           MacELREE HARVEY, LTD.
                                           17 West Miner Street, P.O. Box 660
                                           West Chester, PA 19381-0660

                                           Attorneys for United Mushroom Farm
                                           Cooperative, Inc.




3574317v1
211433.65992
               Case 5:15-cv-06480-BMS Document 232 Filed 04/30/20 Page 3 of 3




                                   CERTIFICATE OF SERVICE


           I hereby certify that on this date I served counsel for all parties to the above-

   captioned matter by the electronic filing the foregoing pursuant to the ECF system of the

   United States District Court of the Eastern District of Pennsylvania, to which said

   counsel are subscribers.




   Dated: April 30, 2020                       S/William J. Gallagher
                                               William J. Gallagher, I.D. 04887
                                               Jane M. Shields, I.D. 25875
                                               MacELREE HARVEY, LTD.
                                               17 West Miner Street
                                               P.O. Box 660
                                               West Chester, PA 19381-0660

                                               Attorneys for United Mushroom Farm
                                               Cooperative, Inc.




3574317v1
211433.65992
